Citation Nr: 0429667	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  01-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbar strain and 
disc disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran testified at a September 2004 hearing, 
and the transcript is of record.

The entitlement to service connection for lumbar strain and 
disc disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1997 decision, the RO denied the veteran's 
application to reopen a service connection claim for low back 
strain and disc disease, and no appeal was initiated.

2.  In a June 1998 decision, the RO denied the veteran's 
claim of service connection for PTSD, and no appeal was 
initiated.

3.  The credible evidence of record submitted since the June 
1998 decision strongly suggests the veteran was exposed to a 
mortar attack in April 1966, and his account of noncombat in-
service stressors is corroborated.

4.  The previously unsubmitted evidence from Dr. Faragason 
concerning the in-service incurrence of lumbar strain and 
disc disease bears directly and substantially on the issue of 
service connection.


CONCLUSIONS OF LAW

1.  The January 1997 and June 1998 decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2004); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2. New and material evidence has been received since the 
January 1997 and June 1998 determinations, and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The veteran's PTSD was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), is not required, as the applications to reopen and the 
underlying PTSD claim are granted.    

I.  Facts

The veteran's DD Form 214 shows he received a Vietnam Service 
Medal, a National Service Defense Medal, a Good Conduct 
Medal, and a Sharpshooter Medal (Rifle M-14).  Personnel 
records indicate the veteran as of August 1965 was with the 
202nd Med. Det. (Disp) USARV through July 1966.  The 
veteran's service medical records contain an undated consult 
report for low back pain, four days following an episode of 
weight lifting, apparently signed by Dr. Berenson.  The 
report noted swelling in the right lumbo-sacral area.  The 
examiner's impression considered, but did not definitively 
diagnose disc disease.  Another notation from Dr. Faragason 
indicated a slight spasm right lumbosacral musculature.  He 
recommended tape for 4-5 days, and to continue "same 
medications," among other things.  

The veteran filed his initial claim for a "back condition 
[incurred] 1965" in March 1970, which was denied in an April 
1970 rating decision.  In February 1996 the veteran filed an 
application to reopen the claim, and reported when he left 
service he used home remedies to relieve the discomfort in 
his back and legs, like heat treatment, elevation, sleeping 
on hard surfaces, and using icy-hot rubs.  A July 1996 
decision denied the application.  

Then, the veteran submitted 1995 treatment records from a 
chiropractor noting low back pain with lumbosacral radiation, 
and a January 1997 determination decided the veteran had not 
submitted new and material evidence.  

In January 1997, the veteran filed a claim for PTSD, which 
was denied in a May 1997 rating decisions.  In July 1997, the 
veteran submitted a statement describing in-service stressors 
for the PTSD claim, particularly, that he was in the 202nd 
Medical Detachment Dispensary.  Captain Berenson, M.D., was 
the company commander.  His unit eventually arrived at "Ton 
Sun Nhut" near the airport.  On several occasions the 
veteran assisted at the hospital, and saw wounded and maimed 
soldiers.  He also worked in the morgue from time to time, 
and stated he could never forget all of those dead bodies.  
In relation to the low back claim, the veteran asserted he 
hurt it while carrying sandbags to make a bomb shelter.  A 
May 1997 rating decision continued to deny the PTSD claim, as 
did an April 1998 decision.  

In March 1998, the RO received a letter from Director of the 
Center for Research of Unit Records, who stated the veteran 
was a Medical Laboratory Specialist assigned to a medical 
unit in Vietnam.  A June 1998 rating decision continued to 
deny the PTSD claim.  

In May 1999, the veteran sought to reopen the service 
connection claims.  He submitted a July 1998 treatment record 
from the West Palm Beach VA Medical Center (VAMC) for PTSD, 
where a clinical psychologist administered a PTSD checklist 
based on the veteran's reported trauma from active duty in 
Vietnam, and observed the veteran at least moderately 
symptomatic for re-experiencing the traumatic event, 
persistent avoidance of stimuli associated with the traumatic 
event, and persistent anxiety with autonomic arousal.  
Another notation from a clinical psychologist, who had seen 
the veteran in PTSD group, stated the veteran had been 
experiencing an increase in intrusive thoughts of Vietnam, 
and some flashbacks.  The veteran discussed how the death of 
his son had precipitated the increase in symptoms.  The 
psychologist's impression was PTSD, chronic.  

The veteran also submitted treatment records from West Palm 
VAMC noting a "longstanding history of low back pain."  In 
November 1999, the veteran reported he had the onset of back 
pain in 1965 while in Vietnam from carrying sandbags and 
other heavy things.  He had had intermittent symptoms in his 
back until 1996, when the pain became constant.  The veteran 
reported his right foot went numb, and he could not control 
the foot when he sat on the commode.  In January 2000 the 
veteran sought treatment for chronic back pain which he 
stated originated in service.  A February 2000 MRI of the 
lumbar spine revealed a significant interval change from 
previous examination of a large herniated disc at L4-5 level.  
There also were spondylotic changes.  

After the March 2000 rating decision declined to reopen the 
claims based on the evidence of record at that time, the 
veteran submitted a March 2001 letter from Dr. Berenson 
attached to the substantive appeal.  Dr. Berenson identified 
himself as the commanding officer of the medical attachment 
where the veteran was his laboratory technician.  He stated 
their medical detachment was subject to hostile fire, and 
were the subject of several frightening incidences that 
occurred during that interval which could cause flashbacks.  
Dr. Berenson also stated the veteran had a back injury which 
required light duty while in his command.  

The veteran submitted an August 2001 letter from Dr. 
Faragason, who stated he was stationed in Vietnam with the 
veteran at the 202nd Medical Dispensary Tent City B, Ton Son 
Nhut.  The veteran served as a one of the medics, and Dr. 
Faragason was a dispensary physician.  Dr. Faragason said he 
had recently received a copy of his treatment records from 
that time, and noted he rendered follow-up treatment for an 
injury to the veteran's back from heavy lifting due to piling 
sandbags as a revetment around the dispensary.  In the note 
of follow-up care, there was in indication of incomplete 
progress in healing and pain relief.  Dr. Faragason 
recommended at that time the veteran be treated with support 
of a tape corset.  Dr. Faragason asserted:  

With the help of these records, I recall 
the incident well.  There was limited 
diagnostics available under field 
conditions and a request for orthopedic 
consult to 3rd Field Hospital went 
unanswered to my knowledge.  Now that the 
MRI reports forwarded to me indicate a 
congenital spinal deformity at the lumbo-
sacral transition and further spinal 
column changes secondary to trauma, it is 
reasonable to assume that the injury of 
1965 probably had some effect on the 
long-term health of [the veteran's] back.

Another letter from Dr. Berenson, dated July 2001, stated the 
medical dispensary was attacked by the Viet Cong on April 15, 
1966.  There were many fatalities.  Many soldiers were 
injured and several airplanes blew up, and the oil tanks 
caught fire to burn for ten days.  Dr. Berenson believed the 
destruction was the result of mortar and rocket fire.  He 
recollected the veteran had to prepare several bodies to be 
returned to the United States.  On another occasion, the 
dispensary was under mortar attack.  As the commanding 
officer of the dispensary, Dr. Berenson directly recalled 
those incidents.  

In a November 2001 statement, the veteran asserted his back 
condition required surgery, and that while at war he had no 
follow-up medical care of his back.  A January 2002 progress 
report from West Palm Beach VAMC noted the veteran's Axis I 
diagnosis of major depression complicated with PTSD.  The 
veteran reported daily intrusive thoughts of Vietnam.  An 
"Active Problem List" noted PTSD from September 11, 1996.  

The veteran also submitted evidence from the National 
Archives Center concerning an attack on TSN in April 1966.  
An entry in a Daily Staff Journal MACV J-3 noted on April 13, 
1966, "Base CP TSN reports mortar fire ceased at approx 0045 
estimation 40+ rounds recd. appeared to be along flight 
line."  

The RO assessed the evidence concerning the in-service 
stressors via letters from Drs. Berenson and Faragason and 
journal entry in various supplemental statements of the case.  
The veteran also submitted this evidence at his September 
2004 hearing, and indicated he waived agency of original 
jurisdiction consideration. 

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:  (1) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The evidence consisting of letters from Drs. Berenson and 
Faragson, as well as the information from the National 
Archives Center, is new and material to the claims.  
Particularly, the evidence is so substantial it demands the 
claims be reopened.  Additionally, the evidence requires a 
favorable outcome for the PTSD claim, and a remand for the 
back claim.

Though the veteran's DD Form 214, and the account of his 
military specialty while in Vietnam, does not indicate 
combat, it appears from the record he nonetheless experienced 
proximity to combat-related events.  The veteran has 
maintained a consistent account of the April 1966 attack in 
the location of his assigned medical dispensary, and the 
commanding officer (Dr. Berenson) has corroborated the 
account (that Dr. Berenson was off by 2 days when he 
identified April 15, instead of April 13, 1966, as the date 
of the mortar attack, is not of significant consequence).  
Dr. Berenson also corroborated the veteran's assertion that 
he prepared dead bodies to be transported back to the US.  
The information provided at least strongly suggests the 
veteran was exposed to the mortar attack in April 1966, which 
is what Pentecost v. Principi, 16 Vet. App. 124 (2002), 
requires for independent corroboration of a noncombat in-
service stressor.  This, in combination with the medical 
evidence of record concerning current treatment for PTSD in 
relation to the reported traumatic events experience during 
active duty, necessitates reopening the PTSD claim and 
granting it on the merits.  Additionally, Dr. Faragason's 
recitation concerning the alleged in-service lumbar back 
injury is probative in that he was there when it happened, 
and apparently treated the veteran.  As such, the information 
necessitates that claim be reopened.  


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened, and service 
connection for PTSD is granted on the merits. 

As new and material evidence has been received, the claim of 
service connection for lumbar strain, including disc disease, 
is reopened.  To that extent only, the appeal is granted at 
the present time.


REMAND

In light of the VCAA, further development is needed.

The veteran should be afforded a VA nexus examination for the 
low back disorder.  The examiner should address Dr. 
Faragason's observation of the in-service injury and opinion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should arrange for a VA 
examination.  The examiner should 
review the veteran's claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
current back disability is related to 
the events described in service, and 
assess Dr. Faragason's correspondence 
concerning the veteran's back.  All 
opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's service connection claim 
for lumbar strain, including disc 
disease.  If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide her a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



